Citation Nr: 0121466	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-10 234	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for pleural disease, 
claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from July 1960 to June 1972.  
This appeal arises from a May 1998 rating decision, which 
denied entitlement to service connection for pleural disease, 
claimed as due to asbestos exposure.  The veteran was 
accorded a hearing before a hearing officer at the RO in 
March 1999, and he was accorded a hearing before the 
undersigned Acting Member of the Board of Veterans' Appeals 
(Board) in June 2001.  Transcripts of both hearings are 
included in the claims folder.  


REMAND

The veteran contends, in effect, that he has pleural disease, 
which resulted from his exposure to asbestos in service.  

Review of the veteran's service medical records shows that, 
he gave a history of ear, nose, and throat (ENT) trouble, 
chronic or frequent colds, shortness of breath, and pain or 
pressure in his chest as part of the medical history portion 
of his March 1972 medical examination in connection with his 
discharge from service.  His lungs and chest were normal on 
clinical evaluation.  

On VA medical examination of the veteran in May 1980, his 
complaints included unspecified trouble with his chest, and 
difficulty breathing.  On clinical evaluation, the examiner 
indicated that there was no cough, or expectoration, and the 
mobility of the chest wall was normal.  Palpation, percussion 
and auscultation of the chest were normal.  X-ray study of 
the chest resulted in a clinical finding of a normal chest.  

Thereafter, a report of a May 1993 x-ray study of the 
veteran's chest, dictated by Gerald M. Klein, M.D., in June 
1993, was associated with the claims folder.  Dr. Klein 
indicated that the veteran had taken a poor inspiratory 
effort.  The lungs were free of active disease.  There was no 
radiographic evidence of interstitial fibrosis, and no lung 
masses were seen.  Dr. Klein noted that there was pleural 
thickening present in both hemithoraces, which was more 
severe on the right side than on the left side.  He indicated 
that no pleural or diaphragmatic calcifications were 
identified, and the costophrenic angles were clear.  Dr. 
Klein opined that the findings were consistent with asbestos-
related pleural disease.  

In a June 1997 letter to James Ferraro, Esq., Marc 
Wilkenfeld, M.D., of Medlantic, L.L.C., in Langhorne, 
Pennsylvania, indicated that he had reviewed test results and 
other information obtained in an asbestos medical screening 
of the veteran conducted in May 1997.  Dr. Wilkenfeld 
described the veteran as a person with a history of shortness 
of breath when rushing on level ground, or when walking up a 
slight hill.  The veteran indicated that his history of 
shortness of breath dated back to the 1970s.  His problems 
with shortness of breath prevented him from keeping up with 
others his age.  He complained of a cough, which was 
productive of yellow sputum; as well as a cough which was 
productive of blood-streaked sputum.  The veteran indicated 
that he coughed up blood.  His additional complaints included 
chest pain, which Dr. Wilkenfeld described as pleuritic, and 
difficulty with swallowing.  It was noted that the veteran 
was not currently a cigarette smoker.  He smoked two packs of 
cigarettes a day for twenty years, but he had not smoked in 
the past 15 years.  Dr. Wilkenfeld reported that the veteran 
had indicated that he was a warehouse worker in the service.  
The veteran believed that there was asbestos present in the 
places in which he worked during service, and that he had 
been exposed to asbestos during service.  Post-service, in 
the 1970s, he worked as a roofer's helper, and believed that 
he had again been exposed to asbestos in connection with that 
employment.  From 1984 until the date of Dr. Wilkenfeld's 
medical evaluation, the veteran had been employed as a 
pipefitter at the Portsmouth Naval Shipyard.  The veteran 
indicated that he was exposed to large amounts of asbestos in 
connection with materials which covered pipes with which he 
worked.  He stated that working conditions were very dusty, 
and that he had not been provided with response protection or 
protective clothing.  On clinical evaluation, the veteran's 
head, ears, neck, nose, and throat were normal.  The lungs 
did not disclose rales, rhonchi, or wheezes.  Auscultation of 
the chest was normal.  Dr. Wilkenfeld described the results 
of pulmonary function testing (PFT) of the veteran as 
entirely within normal limits.  Dr. Wilkenfeld also noted the 
chest x-ray study referred to by Dr. Klein's June 1993 
medical report, and described above.  Dr. Wilkenfeld opined 
that it was within a reasonable degree of medical certainty 
that the pleural plaques noted on x-ray study of the 
veteran's chest occurred as a result of occupational asbestos 
exposure.  A portion of a copy of the PFT studies of the 
veteran, dated in May 1997, was associated with the claims 
folder.  

In December 1997, the veteran provided his responses to a VA 
questionnaire regarding asbestos exposure.  He indicated that 
his pleural disease had been initially diagnosed at the 
Portsmouth Naval Shipyard, in Portsmouth, New Hampshire, in 
1985.  The veteran stated that Drs. Wilkenfeld and Klein, and 
a physician listed as "P.A. Davis", at the Portsmouth Naval 
Hospital, in Portsmouth New Hampshire, were among those 
medical providers who had either diagnosed or treated his 
pleural disease.  He further asserted that he was exposed to 
asbestos prior to service, when he was involved with removing 
insulation from pipes in the 1950s, at a VA medical facility 
in Togus, Maine.  He added that, during service, he worked as 
a plant helper at a cold storage plant, as a meat cutter, and 
as a plumber's helper.  

In a subsequently submitted written authorization for the 
release of records to VA, the veteran listed his treating 
physician(s) as, "Dr. Wilkenfeld and Klein Flordia".  In 
December 1997, the RO apparently attempted to contact the 
medical care providers who had treated the veteran for 
pleural disease by forwarding a letter to, "Dr. Wilkenfeld 
and Klein Flordia" in Point Pleasant, West Virginia.  The 
RO's letter was returned by an unidentified person who 
indicated that he/she did not possess any records regarding 
the veteran, but that the records requested may have been in 
the possession of the veteran's attorney if the records 
involved asbestos exposure.  It appears that, based on the 
foregoing "response" to the RO's December 1997 letter 
addressed to "Dr. Wilkenfeld and Klein Flordia", the RO may 
have concluded that no additional records were available from 
the physicians who treated the veteran for pleural disease.  

Thereafter, military personnel records pertaining to the 
veteran were added to the claims folder. These records 
indicate that the veteran's duties during service included 
working as a dry storage warehouseman, and as a supply 
service specialist.  

In a letter dated in March 1998, the RO informed the veteran 
that no records had been received from Drs. Wilkenfeld and 
Klein, and the RO requested that the veteran furnish any 
records of his medical treatment for pleural disease which 
were in his possession.  The claims folder does not contain a 
record of the veteran's reply to this letter.  

At a hearing in March 1999, before a hearing officer at the 
RO, the veteran testified that, his initial duty assignment 
on entering service in 1960 was assisting in the refurbishing 
of a building at Dyess Air Force Base (AFB), Texas.  From 
there, the veteran worked in remodeling a cold storage plant 
at Fairbanks AFB, Alaska, and worked in a cold storage 
facility at MacDill AFB, Florida.  The veteran asserted that, 
throughout his military service, he was exposed to asbestos.  
He expressed his belief that his exposure to asbestos in 
service had been more significant than his post-service 
exposure to asbestos at the Portsmouth Naval Shipyard because 
he had been provided with protective clothing and respirators 
at the Portsmouth Naval Shipyard, and he had not been 
provided with such protection during his asbestos exposure in 
service.  He testified that he was periodically tested for 
asbestos exposure at the Portsmouth Naval Shipyard, but he 
was unaware as to whether the records of such testing had 
been provided to VA.  The veteran stated that he had been 
told that his pleural disease had progressed since its onset, 
and that he had been recently diagnosed with bronchitis.  The 
veteran did not specifically identify the medical 
providers(s) who diagnosed his bronchitis.  

At a video conference hearing before the undersigned Acting 
Member of the Board in June 2001, the veteran testified that 
in approximately 1987, medical care providers at an U.S. Navy 
clinic diagnosed his respiratory disorder.  He explained that 
a group of attorneys representing the union at the shipyard 
in which the veteran was employed arranged for PFT studies to 
be performed.  He indicated that the medical care providers 
told him that his pleural disease was related to service.  
The veteran indicated that he had not been medically examined 
by VA in connection with his claim that he has a pleural 
disease due to exposure to asbestos.  

The Board notes that, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, it appears that there are additional records of 
medical treatment of the veteran which are pertinent to the 
issue on appeal, and which have not yet been obtained for 
review.  It is unclear whether Dr. Klein, who is identified 
in his June 1993 medical report as a radiologist, provided 
additional medical treatment of the veteran.  In his June 
1997 letter, Dr. Wilkenfeld referred to information obtained 
from an asbestos medical screening of the veteran, but the 
medical information to which Dr. Wilkenfeld referred has not 
been fully identified and added to the claims folder.  In his 
responses to the VA asbestos questionnaire, the veteran 
indicated that he received medical treatment for pleural 
disease from Dr. P.A. Davis at the Portsmouth Naval Hospital, 
and the veteran has testified that he has received periodic 
medical testing for asbestos exposure in connection with his 
employment at the Portsmouth Naval Shipyard, dating back to 
1985.  He also testified at the March 1999 hearing before a 
hearing officer at the RO, that he had been treated by 
medical providers who diagnosed bronchitis.  However, the 
records of the above referenced medical treatment have not 
been obtained for the claims folder.  Additionally, the 
veteran has not been accorded a VA examination to determine 
whether he currently has pleural disease, whether he has been 
exposed to asbestos, and if so, whether such pleural disease 
is related to asbestos exposure.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, the claim of entitlement to service connection 
for pleural disease, claimed as due to asbestos exposure, is 
REMANDED to the RO for the following:  

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for pleural disease 
or his exposure to asbestos since 
service.  If the veteran has knowledge of 
medical records of his treatment for 
pleural disease or his exposure to 
asbestos which are in the hands of 
attorneys, he should also furnish the 
full names and addresses of the attorneys 
who have possession of these medical 
records.  Where necessary, the veteran 
should be requested to sign and submit 
the appropriate forms giving his consent 
for the release to VA of all records of 
any such treatment to which he refers.  
All records obtained must be associated 
with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA examination by an 
appropriate specialist to determine the 
existence and etiology of any current 
pleural disease.  All clinical findings 
should be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  Following 
clinical evaluation of the veteran, the 
examining physician must provide answers 
to the following questions:  (a) Does the 
veteran have a current pleural disease?  
(b) If the veteran has a current pleural 
disease, do the clinical findings adduced 
on medical examination and the medical 
evidence of record demonstrate that it is 
at least as likely as not that the 
veteran has been exposed to asbestos?  
(c) If the clinical findings adduced on 
medical examination and the medical 
evidence of record demonstrate that the 
veteran has been exposed to asbestos, is 
it at least as likely as not that his 
current pleural disease is related to 
asbestos exposure?  The examining 
physician should fully explain the 
rationale for each of the responses 
provided.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should then review the claim 
of entitlement to service connection for 
pleural disease, claimed as due to 
asbestos exposure, to determine whether 
the claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



